DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 04 April 2022 is hereby withdrawn. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Non-Final Rejection

Priority
This Application was filed on 08 October 2020 and is a continuation of Application 16/261,792 which was filed on 30 January 2019 (issued on 13 October 2020 as US 10,800,784) and which claims priority to Japan Application JP2018-016328 filed on 01 February 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The IDS’s dated 10/30/2020, 05/27/2021 and 10/03/2022 have been received, entered and considered, a signed copy of each is included herein.

Claim Objection
Claim 36 is objected to over an informal issue.  The phrase “a compound presented by formula [2]:” should read “a compound represented by formula [2]:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed formula (17) listed in independent claim 37 contains the variable structural elements of dotted lines, X1 and X2 but there are no definitions for these groups.  The claim scope is not distinct since the identity of these structural elements is unknown.
The rejection can be overcome by inserting a definition for the groups, for example as in independent claim 36 and the suggested amendment below:

37. (Currently Amended) A compound represented by formula (17):

    PNG
    media_image1.png
    154
    273
    media_image1.png
    Greyscale

wherein
a bond in a dotted line is a single bond or a double bond,
X1 is a carbon atom, a nitrogen atom or an oxygen atom, and
X2 is a carbon atom or a nitrogen atom.

Claimed Subject Matter
No prior art rejection of either of independent claims 36 or 37 is included in the present office action.
The application will be in condition for allowance once the non-prior art issues identified above are resolved.
Independent claim 36 is directed to a process of making compounds, which have pharmaceutical utility, represented by formula [I-a].  The required product compound has the same limitations as formula [I-a] claimed in the parent 16/261,792 application and which issued as claim 1 of US 10,800,784.  The method of making the compound is allowable over the prior art for at least the same reasons as the compound itself: see the non-final rejection dated 18 October 2019 at pages 6-8 where the closest prior art and non-obvious differences therefrom are set forth.
The process requires the use of a fused heterocyclic amine compound represented by formula [17] in an amidation reaction to yield the product.  
Independent claim 37 is directed to a fused heterocyclic amine compound represented by formula [17].  The amine compound represented by formula [17] has utility as a synthetic intermediate in the process of independent claim 36.  The claim (according to the suggested amendment above) requires a combination of structural features which is not disclosed, reasonably taught or suggested by the prior art of record. In particular, the substituted bicyclic heterocycle moiety is not taught in the prior art.  The closest prior art is represented for example by the reference BUCHSTALLER (WO 2017/020981, IDS).  See for example the genus of formula Ib on pages 5-6 and example 53 on page 71, etc:

    PNG
    media_image2.png
    188
    428
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    323
    media_image3.png
    Greyscale

The disclosed compounds differ from those claimed in that the key trifluoropropanol moiety is attached as an amide grouping at a different position of the bicyclic heterocycle than that of formula (17) and the compounds have a different group at this ring position.  The reference compounds are produced (see scheme on page 70) by acylation of a precursor amine with 3,3,3-trifluoro-2-hydroxy-2-methylpropanoic acid.  These precursor amine compounds differ from the claimed compounds in that the trifluoropropanol group is absent and a completely different group is present at the required position.  The generic teachings of the reference provide no particular reasons why a compound with the limitations of the claim 37 would be made.  The reference teaches a genus of product compounds which do not overlap with and differ substantially in structure from those of the present claims.  The intermediate amine compounds used to produce the reference product amides are generically taught as formula IIb at page 8:

    PNG
    media_image4.png
    226
    667
    media_image4.png
    Greyscale

The claimed genus of compounds of formula [17] might arguably fall within the generic teachings of this genus, if the required identity of the reference “R1” and “R2” groups were selected from the broad generic description (multiple examples, such as 53, have a methyl group as the “R2”).  See reference claim 1 at pages 80-81, reproduced in relevant part as to the identity of R1 and R2:

    PNG
    media_image5.png
    88
    536
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    192
    731
    media_image6.png
    Greyscale

Thus, in order to arrive at a compound according to present claim 37, among other choices, one would need to select A as the R1 moiety and select a particular substituted, branched alkyl group where a particular CH2 is replaced by an O atom and where three particular H-atoms are replaced by R4 of F.  There is no reason provided by the reference or the prior art as to why such a selection would be made.  For example the 56 representative compounds provided in the reference all differ substantially at the R1 position from the required trifluoropropanol group.  The majority have a substituted phenyl or 6-membered heteroaryl group at this position.  A skilled artisan would thus not reasonably be led to make a compound as currently claimed by the teachings of the reference.
The claims are distinct from the closest prior art for at least these reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625